Filed Pursuant to Rule 424(b)(3) Registration No. 333-139817-11 Supplement to Prospectus Supplement dated May 7, 2007 (To Prospectus Dated February 13, 2007) $1,143,744,300 (Approximate) Mortgage Pass-Through Certificates, Series 2007-OA1 GSR Mortgage Loan Trust 2007-OA1 Issuing Entity GS Mortgage Securities Corp. Depositor Goldman Sachs Mortgage Company Sponsor Wells Fargo Bank, N.A. Master Servicer and Securities Administrator Deutsche Bank National Trust Company Trustee Avelo Mortgage, L.L.C. Countrywide Home Loans Servicing LP Aurora Loan Services LLC* Servicers This is a supplement to the prospectus supplement dated May 7, 2007 (the “Prospectus Supplement”) to the prospectus dated February 13, 2007 relating to the GSR Mortgage Loan Trust 2007-OA1 Mortgage Pass-Through Certificates, Series 2007-OA1. · In the table appearing on the cover of the Prospectus Supplement the lines relating to the Class M-3 Certificates, Class M-4 Certificates, Class M-5 Certificates, Class M-6Certificates and Class M-7 Certificates are revised by adding footnotes (22) and (23) as follows: Class Approximate Initial Class Principal Balance Approximate Initial Annual Certificate Interest Rate Type S&P Rating(19) Moody’s Rating(19) Rated Final Distribution Date(21) M-3 $6,341,000 Floating(11) Subordinate AA-(22) Aa1 May 2037 M-4 $6,918,000 Floating(12) Subordinate A+(23) Aa2 May 2037 M-5 $9,224,000 Floating(13) Subordinate A-(23) Aa3 May 2037 M-6 $4,612,000 Floating(14) Subordinate BBB+(23) A1 May 2037 M-7 $8,070,000 Floating(15) Subordinate BBB-(23) A3 May 2037 (22) The ratings on the Class M-3 Certificates are on review for possible future downgrade as described in “Risk Factors—The Ratings on Certain Classes of Certificates Have Been Downgraded” below. * Aurora Loan Services LLC is the successor servicer with respect to the mortgage loans initially serviced by Residential Funding Company, LLC.See “Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans—Recent Developments in Respect of Residential Funding Company, LLC and Certain of its Affiliates” below. (Continued on following pages) Goldman, Sachs & Co. The date of this supplement is May 20, 2008 (23) The ratings on theClass M-4 Certificates, Class M-5 Certificates, Class M-6 Certificates and Class M-7 Certificates, have been downgraded and are also on review for further possible downgrade as described in “Risk Factors—The Ratings on Certain Classes of Certificates Have Been Downgraded” below. · The Risk Factor entitled “Recent Developments in the Residential Mortgage Market May Adversely Affect the Yields of the Offered Certificates” on page S-43 of the Prospectus Supplement is deleted in its entirety and replaced with the following, and all references in the Prospectus Supplement to the Risk Factor entitled “Recent Developments in the Residential Mortgage Market May Adversely Affect the Yields of the Offered Certificates” shall be deemed to be references to the Risk Factor entitled “Recently, the Residential Mortgage Loan Market has Experienced Increasing Levels of Delinquencies, Defaults and Losses”: Recently, the Residential Mortgage Loan Market has Experienced Increasing Levels of Delinquencies, Defaults and Losses Recently, the residential mortgage loan market has experienced increasing levels of delinquencies, defaults and losses, and we cannot assure you that this will not continue.In addition, in recent months housing prices and appraisal values in many states have declined or stopped appreciating, after extended periods of significant appreciation.A continued decline or an extended flattening of those values may result in additional increases in delinquencies, defaults and losses on residential mortgage loans generally, particularly with respect to second homes and investor properties and with respect to any residential mortgage loans whose aggregate loan amounts (including any subordinate liens) are close to or greater than the related property values. In recent months, in response to increased delinquencies and losses with respect to mortgage loans, many mortgage loan originators have implemented more conservative underwriting criteria for loans, particularly in the subprime, Alt-A and other nonprime sectors. This may result in reduced availability of financing alternatives for mortgagors seeking to refinance their mortgage loans. The reduced availability of refinancing options for a mortgagor may result in higher rates of delinquencies, defaults and losses on the mortgage loans, particularly mortgagors with adjustable rate mortgage loans or in the case of interest only mortgage loans that experience significant increases in their monthly payments following the adjustment date or the end of the interest only period, respectively. The increased levels of delinquencies and defaults, as well as a deterioration in general real estate market conditions, have also resulted generally in loan originators being required to repurchase an S1-2 increasingly greater number of mortgages loans pursuant to early payment default and representation and warranty provisions in their loan sale agreements.This has led to deterioration in the financial performance of many subprime, Alt-A and other nonprime loan originators.In some other cases, such deterioration has caused certain loan originators to cease operations. For recent developments regarding Countrywide Home Loans, Inc., one of the originators, and its affiliates, see “Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans—Recent Developments in Respect of Countrywide” below. For recent developments regarding Residential Funding Company, LLC, one of the originators and its affiliates, see “Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans—Recent Developments in Respect of Residential Funding Company, LLC and Certain of Its Affiliates” and“Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans—Recent Developments in Respect of Residential Capital, LLC” below. Any such deterioration could adversely affect the ability of a loan originator to repurchase or substitute for mortgage loans as to which a material breach of representation or warranty exists or to service mortgage loans.The inability of an originator to repurchase or substitute for defective mortgage loans would likely cause the related mortgage loans to experience higher rates of delinquencies, defaults and losses.As a result, shortfalls in the distributions due on the offered certificates could occur.Even in cases where a loan originator has the economic ability to repurchase loans, the increasing volume of repurchase claims has resulted in longer periods between when a repurchase claim is presented and when it is resolved, and a greater proportion of claims being refused or contested by originators. The mortgage loans held by the issuing entity do not include subprime mortgage loans; however, many originators that underwrite prime or Alt-A mortgage loans also underwrite subprime mortgage loans and consequently have exposure to the subprime mortgage market.In addition, some sources have reported that default rates on Alt-A and other subprime mortgage loans have S1-3 recently increased above the rates experienced on subprime mortgage loans. In response to the deterioration in the performance of subprime, Alt-A and other nonprime mortgage loans, the rating agencies have taken action with respect to a number of subprime and Alt-A mortgage securitizations. There can be no assurance that the rating agencies will not take additional action with respect to subprime, Alt-A and other nonprime securitizations in response to either the deteriorating delinquency, default and loss rates on subprime, Alt-A and other nonprime mortgage loans or the perception that such deterioration may occur in the future. A number of state regulatory authorities have recently taken action against certain loan originators and servicers for alleged violations of state laws. Certain of those actions prohibit those servicers from pursuing foreclosure actions, and in the future one or more additional states could seek similar limitations on the ability of mortgage loan servicers, to take actions (such as pursuing foreclosures) that may be essential to service andpreserve the value of the mortgage loans on behalf of the issuing entity. Any such limitations that applied to a servicer of the mortgage loans could adversely affect the issuing entity's ability to realize on the mortgage loans. See “Violation of Various Federal, State and Local Laws May Result in Losses on the Mortgage Loans” in the prospectus. Additionally, proposed federal legislation would, if enacted, permit borrowers in bankruptcy to restructure mortgage loans secured by their primary residences. Bankruptcy courts could, if this legislation is enacted, reduce the amount of the principal balance of a mortgage loan that is secured by a lien on the mortgaged property, reduce the mortgage interest rate, extend the term to maturity or otherwise modify the terms of a bankrupt borrower’s mortgage loan. You should consider the risk that the general market conditions discussed above may affect the performance of the mortgage loans backing your certificates and may adversely affect the yield on your certificates. S1-4 · The Risk Factor entitled “Geographical Concentration May Increase Risk of Loss” on page S-45 of the Prospectus Supplement is amended by adding the following at the end thereof: Further, the concentration of the mortgage loans in one or more states will have a disproportionate effect on certificateholders if the regulatory authorities in any those states take actions against any original loan seller or servicer that impairs the issuing entity’s ability to realize on those mortgage loans.See “Risk Factors—Violation of Various Federal, State and Local Laws May Result in Losses on the Mortgage Loans” in the prospectus. · The Risk Factor entitled “Delinquencies Due to Servicing Transfer” on page S-47 of the Prospectus Supplement is deleted in its entirety and replaced with the following: The Transfer of Servicing May Result in Higher Delinquencies and Defaults Which May Adversely Affect the Yieldon Your Certificates It is possible that servicing of mortgage loans may be transferred in the future to servicers other than the initial primary servicers in accordance with the provisions of the master servicing and trust agreement and the related sale and servicing agreements because, with respect to mortgage loans acquired through Goldman Sachs Mortgage Company's mortgage conduit program, the party that owns the related servicing rights (which is currently Goldman Sachs Mortgage Company) elects to effect such a transfer.Additionally, with respect to all of the mortgage loans, servicing may be transferred to servicers other than the initial primary servicers as a result of a servicer’s termination due to an inability to adequately service associated with such servicer’s recent financial difficulties or due to the occurrence of unremedied events of default in a servicer’s performance under the related sale and servicing agreement. All transfers of servicing involve some risk of disruption in collections due to data input errors, misapplied or misdirected payments, inadequate borrower notification, system incompatibilities and other reasons.As a result, the affected mortgage loans may experience increased delinquencies and defaults, at least for a period of time, until all of the borrowers are informed of the transfer and the related servicing mortgage files and records and all the other relevant data has been obtained by the successor servicer.There can be no assurance as to the extent or duration of any disruptions associated with a transfer of servicing or as to the resulting effects on the yield on performance on your certificates.In addition, servicing transfers may result in a longer or shorter prepayment period immediately following the date of the transfer if the successor servicer has a different prepayment period, which may affect theyield on the your certificates. S1-5 The subservicing of the mortgage loans initially serviced by Homecomings Financial, LLC was transferred to GMAC Mortgage, LLC (“GMACM”) on September 24, 2007 as described in “Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans—Recent Developments in Respect of Residential Funding Company, LLC and Certain of its Affiliates” below. On April 1, 2008, the primary servicing function for all of the Mortgage Loans previously serviced by GMACM (the “GMACM Loans”), as subservicer for Residential Funding Company, LLC (“RFC”), were transferred by RFC to Aurora Loan Services LLC in accordance with the provisions of the applicable Servicing Agreement and GMAC Mortgage, LLChas ceased subservicing the GMACM Loans.Aurora Loan Services LLC is servicing the GMACM Loans in accordance with the servicing provisions set forth in the related Servicing Agreement. For recent developments regarding Countrywide Home Loans, LP, one of the sercivers, and its affiliates, see “Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans—Recent Developments in Respect of Countrywide” below. For recent developments regarding Residential Funding Company, LLC, one of the originators and its affiliates, see “Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans—Recent Developments in Respect of Residential Funding Company, LLC and Certain of Its Affiliates” and“Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans—Recent Developments in Respect of Residential Capital, LLC” below. · The following Risk Factor is added after the Risk Factor entitled “The Ratings on Your Certificates Could Be Reduced or Withdrawn” on page S-46 of the Prospectus Supplement: The Ratings on Certain Classes of Certificates Have Been Downgraded Standard & Poor’s Ratings Services, a division of The McGraw Hill Companies, Inc. (“S&P”), has downgraded the ratings on certain classes of the Certificates as follows:(i) the Class M-4 Certificates have been downgraded from “A+” to “A”, (ii) the Class M-5 Certificates have been downgraded from “A-” to “BBB”, (iii) the Class M-6 S1-6 Certificates have been downgraded from “BBB+” to “BBB-” and (iv) the Class M-7 Certificates have been downgraded from “BBB-” to “BB”.The Class M-4 Certificates, Class M-5 Certificates, Class M-6 Certificates and Class M-7 Certificates are also on review for further possible downgrade by S&P.In addition, S&P has placed its rating of “AA-” on the Class M-3 Certificates on review for possible future downgrade. There can be no assurance that these classes will not be downgraded further or that other classes of certificates will not be downgraded in the future. · The following Risk Factorsare added to the Prospectus Supplement: Goldman Sachs Mortgage Company and its Affiliates May Have Conflicts of Interest Recent developments in the residential mortgage market have led to a deterioration in the financial performance of many subprime, Alt-A and other nonprime loan originators.Due to these developments affecting these loan originators, certain conflicts of interest may exist or may arise as a result of transactions or relationships that Goldman Sachs Mortgage Company and its affiliates may have or may enter into in the future with one or more of the originators and servicers. In taking any actions or engaging in other transactions with those originators, Goldman Sachs Mortgage Company and its affiliates are not required to take into account the effect of such actions or transactions on the issuer or the certificateholders.Among other things, Goldman Sachs Mortgage Company and its affiliates may purchase, as principal, mortgage loans originated or sold by such originators that are not included in the issuer, and may seek to enforce against such originators any remedies they may have if an early payment default or breach of representation and warranty occurs with respect to such other mortgage loans.Goldman Sachs Mortgage Company or its affiliates may provide secured or unsecured financing to one or more originators, and may seek to enforce remedies against such originators if an event of default occurs in respect of that financing.Goldman Sachs Mortgage Company and its affiliates will not have any obligation to S1-7 pursue any claims against such originators on behalf of the issuer or with respect to mortgage loans included in the trust fund. The Loan Seller May Not Be Able to Repurchase Defective Mortgage Loans Each of the loan sellers has made various representations and warranties related to the mortgage loans sold by it.Those representations are summarized in “Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans” in this prospectus supplement. If any of the loan sellers fails to cure a material breach of its representations and warranties with respect to any related mortgage loan in a timely manner, then such loan sellers would be required to repurchase the defective mortgage loan.The inability of a loan seller to repurchase defective mortgage loans would likely cause the related mortgage loans to experience higher rates of delinquencies, defaults and losses.As a result, shortfalls in the distributions due on the offered certificates could occur. For recent developments regarding Countrywide Home Loans, Inc., one of the loan sellers, and its affiliates, see “Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans—Recent Developments in Respect of Countrywide”below. For recent developments regarding Residential Funding Company, LLC, one of the loan sellers, and its affiliates, see “Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans—Recent Developments in Respect of Residential Funding Company, LLC and Certain of Its Affiliates” and“Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans—Recent Developments in Respect of Residential Capital, LLC” below. S1-8 · Notwithstanding anything to the contrary in the accompanying Prospectus Supplement, as previously supplemented, the following section is added following “Description of the Mortgage Pool—Representations and Warranties Regarding the Mortgage Loans”: Recent Developments in Respect of Residential Funding Company, LLC and Certain of Its Affiliates Residential
